 

Exhibit 10.1

 

SECOND AMENDMENT TO

SENIOR CONVERTIBLE NOTE Purchase Agreement

 

April 13, 2020

 

This Amendment to Convertible Note Purchase Agreement (this “Amendment”) is
entered into as of the date first written above by and among Coherus
BioSciences, Inc., a Delaware corporation (the “Company”) and the undersigned
holders (each a “Holder” and collectively, the “Holders”) that are parties to
that certain Senior Convertible Note Purchase Agreement, dated as of
February 29, 2016, by and among the Company and the holders named therein (as
amended, the “Note Purchase Agreement”). Capitalized terms used herein but not
otherwise defined shall have the meanings ascribed to them in the Note Purchase
Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 13.01 of the Note Purchase Agreement, any term of
the Note Purchase Agreement may be amended with the written consent of the
Company, the Guarantors and each Holder affected thereby.

 

WHEREAS, any waiver or amendment effected in accordance with Section 13.01 of
the Note Purchase Agreement shall be binding upon each party to the Note
Purchase Agreement and each Holder (including each future Holder, regardless of
whether such future Holder is a party hereto).

 

NOW THEREFORE BE IT RESOLVED, that the Note Purchase Agreement is hereby amended
pursuant to Section 13.01 of the Note Purchase Agreement as follows:

 

ARTICLE I.

 

AMENDMENT

 

The definition of Restricted Payment in Section 1.01 of the Note Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the Company
or its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest of the Company or its Subsidiaries; provided, however,
that the following will not constitute a Restricted Payment: (a) a dividend,
distribution or payment consisting solely of, or made solely with the net cash
proceeds of a substantially concurrent sale of, Equity Interests of the Company
(other than Disqualified Capital Stock); (b) the repurchase of any Equity
Interests deemed to occur upon the exercise of stock options or similar
instruments to the extent such Equity Interests represent a portion of the
exercise price of such stock options or interests; (c) the payment of cash in
lieu of issuing or delivering any fractional share of Common Stock or other
Equity Interest; (d) any Dividend or distribution by a Subsidiary of the Company
on its Equity Interests; (e) any payment (including premium) to a counterparty
under a Permitted Bond Hedge Transaction in accordance with the definition
thereof; and (f) any other dividend, distribution or payment that does not
exceed fifteen million dollars ($15,000,000) in the aggregate since the date of
this Agreement.

 



1

 

 

Section 1.01 of the Note Purchase Agreement is hereby amended by adding the
following defined term:

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) relating to the Common Stock
(or other securities or property following a merger event or other change of the
Common Stock) purchased by the Issuer in connection with the issuance of any
Indebtedness by the Issuer that is convertible into or exchangeable for Common
Stock; provided, that, the purchase price for such Permitted Bond Hedge
Transaction does not exceed the net cash proceeds received by the Issuer from
the issuance of such Indebtedness in connection with such Permitted Bond Hedge
Transaction.

 

Article ii.
CONDITIONS TO EFFECTIVENESS

 

This Amendment shall be effective as of the date hereof upon the Company having
received the duly executed signatures page of this Amendment from each of the
parties hereto.

 

ARTICLE III.
Acknowledgement and Consent

 

Each of the parties hereto hereby acknowledges that he has reviewed the terms
and provisions of the Note Purchase Agreement and this Amendment and consents to
the amendment of the Note Purchase Agreement effected pursuant to this
Amendment.

 

ARTICLE IV.
Miscellaneous

 

Section 4.1     Notes. Each certificate representing any Note issued pursuant to
the Note Purchase Agreement on or after the date of this Amendment will contain
terms that are consistent with this Amendment.

 

Section 4.2     Headings. Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

Section 4.3     Governing Law. This Amendment shall be governed by and construed
and interpreted under the laws of the State of New York.

 

Section 4.4     Execution in Counterparts. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and each of the parties hereto may execute this Agreement by
signing any such counterpart. A facsimile or electronic mail transmission of
this Amendment bearing a signature on behalf of a party hereto shall be legal
and binding on such party.

 

[SIGNATURE PAGE FOLLOWS]

 



2

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

COHERUS BIOSCIENCES, INC.

as the Company

      By: /s/ Dennis M. Lanfear   Name: Dennis M. Lanfear   Title: Chief
Executive Officer

 

 

Coherus Intermediate Corp.

as a Guarantor

      By: /s/ Dennis M. Lanfear   Name: Dennis M. Lanfear   Title: Chief
Executive Officer

 

  Intekrin Therapeutics Inc.   as a Guarantor       By: /s/ Dennis M. Lanfear  
Name: Dennis M. Lanfear   Title: Chief Executive Officer

 

Signature Page to the 

Second Amendment to Senior Convertible Note Purchase Agreement

 



 

 

 

 

Healthcare Royalty Partners III, L.P.

as a Holder

 

By: Healthcare Royalty GP III, LLC, its general partner

      By: /s/ Clarke B. Futch   Name:  Clarke B. Futch   Title: Managing Partner

 

Signature Page to the

Second Amendment to Senior Convertible Note Purchase Agreement

 



 

 

 

 

KKR Biosimilar L.P.

as a Holder

 

By: KKR Biosimilar GP LLC,
its General Partner

      By: /s/ Ali Satvat   Name:  Ali Satvat   Title: Partner

 

Signature Page to the

Second Amendment to Senior Convertible Note Purchase Agreement

 



 

 